Citation Nr: 1116603	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  03-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to July 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The matter was remanded by the Board for additional development in July 2004, August 2006, and August 2009.  

In the most recent remand of August 2009, the Board directed the agency of original jurisdiction (AOJ) to provide the Veteran with proper notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006) with respect to new and material evidence necessary to reopen previously denied claims.  Specifically, the Veteran's claim to reopen was submitted prior to August 2001 and the regulations pertaining to new and material evidence were amended after that date.  Because the regulation in effect prior to August 2001 is applicable to the Veteran's claim to reopen, the AOJ was instructed to provide the Veteran with the pre-August 2001 regulation.  This was not accomplished on remand.  Rather, the AOJ instead provided notice of the law currently in effect.  Another remand to correct this defect is not required, however, because the Board is reopening the claim; thus, any defect with respect to the notice provided to the Veteran as well as lack of compliance with the remand instructions by the RO is harmless error.  

In the August 2009 Board decision, service connection for peripheral vascular disease was granted.  The AOJ subsequently issued a rating decision in August 2010 that effectuated the grant of service connection, assigning a 10 percent disability evaluation for the service-connected peripheral vascular disease of the right lower extremity, and a 10 percent evaluation for the service-connected peripheral vascular disease of the left lower extremity, both effective from November 30, 2000.  The August 2010 rating decision also granted an earlier effective date of May 8, 2001 for the grant of service connection and assignment of a 20 percent rating for the Veteran's service-connected diabetes mellitus.  Notice of the August 2010 rating decision was mailed to the Veteran in October 2010, and to the Board's knowledge, the Veteran has not expressed disagreement with any determination set forth in the August 2010 rating decision, although the time period within which to appeal that determination has not yet expired as of the date of this writing.  

The Board notes that the RO originally denied the Veteran's claim of service connection for PTSD because he did not have a diagnosis of PTSD; however, the record reflects additional psychiatric diagnoses.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders, including, but not limited to, PTSD.  

The reopened claim of service connection for PTSD, and to include any other acquired psychiatric disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an April 1995 rating decision, the RO denied service connection for PTSD; and notice of that determination was sent to the Veteran on April 14, 1995.  The Veteran's Notice of Disagreement (NOD) with the April 1995 determination was not received at the RO until May 21, 1996, more than one-year following the April 1995 notice of the decision; therefore, the April 1995 decision became final.

2.  Evidence submitted since the RO's April 1995 decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant and which, by itself, or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's April 1995 rating decision; thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for PTSD, there is no prejudice to the Veteran, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Similarly, there is no prejudice to the Veteran despite the fact that the RO failed to comply with the remand instructions set forth in the August 2009 remand.  

In an April 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The basis of the denial was that the Veteran did not have a diagnosis of PTSD.  Notice of the April 1995 decision was issued on April 14, 1995.  The Veteran submitted an NOD with that determination, but it was not received at the RO until May 21, 1996, over one year after the Veteran received notice of the April 1995 rating decision.  As such, the Veteran's NOD was not timely.  In June 1996, the RO notified the Veteran that his May 1996 NOD was not accepted as timely.  Thus, the April 1995 rating decision became final.  

Currently, the appellant contends that he has PTSD.  Additional evidence has been added to the record since the prior final denial.  This evidence includes VA treatment records which show an Axis I diagnosis of PTSD.  Additionally, there is some question as to whether the Veteran was engaged in combat with the enemy during service in Vietnam.  The Veteran has also asserted that he was assaulted by fellow soldiers during service in Vietnam in 1966.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" evidence was amended in August 2001.  The amended regulation is inapplicable in the instant case as the amendment applies prospectively to claims filed on or after August 29, 2001.  See 38 C.F.R. § 3.156(a) (2001).  The Veteran's current application to reopen the claim of service connection for PTSD, was received in November 2000, prior to the August 2001 date.

As such, the applicable VA regulation in this case provides that new and material evidence is evidence which has not been previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant and which, by itself, or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

According to the Court, pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial in April 1995, there was no diagnosis of PTSD.  38 U.S.C.A. § 7105 (West 2002).

Since the prior final decision, evidence has been added to the claims file, which includes evidence of a diagnosis of PTSD, the possibility of participation in combat, and assertions of an in-service personal assault.  This evidence was not of record at the time of the last final denial.  The diagnosis of PTSD is necessary evidence that was lacking at the time of the April 1995 denial.  Thus, the additional evidence is new and material.  

Therefore, evidence submitted since the RO's April 1995 decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant and which, by itself, or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.

As such, new and material evidence has been received since the RO's April 1995 decision; thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for PTSD having been received, the claim is reopened.


REMAND

Having reopened the claim of service connection for PTSD, VA now has the duty to notify the Veteran as to how to substantiate his claim of service connection for an acquired psychiatric disorder, to include PTSD, and to assist him in the development of the claim.  As such, VA must obtain relevant records which could possibly substantiate the claim and conduct an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).  

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  In support of his claim, the Veteran has submitted statements indicating that he witnessed several dead and severely injured soldiers during service in Vietnam.  He described several vague incidents and never actually witnessed anyone get killed or injured.  The Veteran's personnel file notes that he served in Vietnam from December 1965 to November 1966.  His military occupational specialty was that of lineman, or wireman, and his duties included laying communication wires from station to station.  

VA examinations in January 1995 and June 2001 note characteristics of PTSD, but found that the Veteran did not meet the full criterion.  Major depressive disorder was diagnosed.  Nevertheless, the examiner in June 2001 did note that the Veteran's vague descriptions of his stressors "were not out of the ordinary for combat situations."  

Moreover, VA outpatient records show that the Veteran attended group therapy, and there are some references to a diagnosis of PTSD, including an Axis I diagnosis of PTSD in May 2006.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Because at least some of the stressors claimed by a Veteran are related to the Veteran's fear of hostile military or terrorist activity, and because the record shows an Axis I diagnosis of PTSD, the Veteran should be afforded a VA examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to confirm that the claimed stressor(s) are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

During the pendency of the appeal, the Veteran also reported that he was assaulted by fellow service members during service in Vietnam in 1966.  The Veteran has been provided notice of what types of evidence is necessary to substantiate a claim of service connection based on a personal assault, and the Veteran has responded by providing the last names of the fellow servicemen who witnessed, or participated in, the claimed assault against him.  In the event that service connection for PTSD is not established on the basis of the Veteran's combat stressors, then the RO should attempt to corroborate the Veteran's personal assault stressor based on the evidence provided by the Veteran.  

If the examiner finds that the Veteran does not actually suffer from PTSD, then the examiner must provide an opinion as to whether any additionally diagnosed acquired psychiatric disorders are related to his active service.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran as to how he can substantiate his claim of service connection for an acquired psychiatric disorder, variously diagnosed, to include PTSD, now that the claim has been reopened pursuant to the Veterans Claims Assistance Act of 2000.  He should be provided with notice of the PTSD regulations in effect as of July 2010 as well as notice pertinent to personal assault cases, concerning submission of evidence such as records from law enforcement authorities, evidence of behavior changes, etc.  

Ask that he either submit relevant medical records or provide sufficient information to allow VA to request records pertaining to assessment and/or treatment for all acquired psychiatric disorders, including PTSD, since discharge from service, that have not been previously secured.  Then obtain and associate with the claims file all identified VA and/or private medical records concerning treatment received by the Veteran for his acquired psychiatric disorder not previously obtained since discharge from service, provided that the Veteran completes any necessary authorization forms.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Associate with the claims folder VA medical records pertaining to the Veteran that date from November 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been obtained, schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of any acquired psychiatric disorder, including, but not limited to PTSD.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  

The examiner in this regard should elicit from the Veteran and record a full clinical history referable to acquired psychiatric disorders, including PTSD.  With regard to the claimed PTSD in particular, the examiner should opine as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  The examiner must keep in mind that the Veteran is competent to report events that happened to him such as being assaulted in service, or witnessing dead and severely injured bodies.  

If the examiner determines that the Veteran does not have PTSD, then the examiner should opine as to whether the Veteran has a current acquired psychiatric disorder other than PTSD that began during service, or is a result of any event or incident in service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his acquired psychiatric disorder as well as the continuity of symptomatology.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


